tax exempt and government entities oivision department of the treasury internal_revenue_service washington d c feb uniform issue list tep ra t legend taxpayer a ira b custodian c account d amount amount amount amount amount dear this is in response to your letter dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a represents that he received a distribution from ira b totaling amount taxpayer a asserts that his failure to accomplish a rollover within the 60-day period page prescribed by sec_408 of the code was due to the fact that custodian c opened a non-ira savings account account d rather than an ira savings account as taxpayer a intended taxpayer a further represents that aside from taking required minimum distributions in amount and amount amount has not been used for any other purpose taxpayer a maintained ira b which was invested in a certificate of deposit cd with custodian c on date the date the cd reached its maturity_date taxpayer a went to discuss potential investment alternatives with a custodian c representative that day after deciding not to renew the cd taxpayer a opted to open a savings account with custodian c to transfer amount into it based on their conversation taxpayer a believed that the savings account was within ira b and he had no intention of withdrawing all his retirement_funds from ira b taxpayer a represents that a custodian c representative prepared and filled out the paperwork opening account d taxpayer a maintains that he signed the forms prepared by the custodian c representative with the expectation that amount would be deposited into a savings account within ira b prior to transferring the funds into account d taxpayer a reduced_amount by amount resulting in amount which was transferred to account d taxpayer a represents that he took amount to satisfy his required_minimum_distribution rmd partially for the year under sec_408 of the code consistent with his understanding that account d was a savings account within ira b taxpayer a completed his rmd distributions for and he took a distribution in amount from account d on date resulting in a balance of amount in account d taxpayer a discovered upon receipt of his form 1099-r for the year that account d was not a savings account within ira b and that at the time of the deposit of amount into account d an unintended distribution of his entire retirement savings had resulted taxpayer a represents that he consistently treated account d as an ira as evidenced by his withdrawal of the rmd for based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement in sec_408 of the code with respect to the distribution of amount amount less the rmd distributions of amount and amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page the information and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was caused by custodian c opening a non-ira savings account account d rather than a savings account within ira b as taxpayer a intended therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount amount less the rmd distributions of amount and amount from ira b provided all other requirements of code sec_408 except the 60-day requirement are met with respect to the contribution of an amount not to exceed amount such contribution will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file with this office if you have any questions please contact phone at se t ep ra t1 or fax at i d by please address all correspondence to sincerely yours cldon watkins notice of intention to disclose carlton a watkins manager employee_plans technical group deleted copy of ruling letter enclosures
